DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 5/17/2021.
Claims 1-3, 8-12 and 17-20 have been amended.
Claims 1-20 are pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 10 and 19.
The closest prior arts are:
Poole (US 8,548,967) teaches an issue tracking system for tracking and presenting issues to user.  A CM application retrieves from a data store records describing issues managed by the CM application…examining issue records to determine whether the workflow status field of an issue matches the desired status value for the stage.  If it is determined in block 1008 that an issue's status value matches the stage's status value, then in block 1010 the issue is added to the list of issues in the workflow stage…the list of issues compiled in block 1010 may be presented to a user in any suitable format, such as in the exemplary GUI 900 shown in FIG. 9…” (see at least FIG. 10).
issue tracking systems, software project management systems, and deployment systems for deploying programs to various computing systems.  Each of the software development workflow systems identified above might store appropriate objects in an associated object store.  For example, and without limitation, an issue tracking system may store objects containing data and/or metadata relating to issues in a program (i.e. “issue tracking objects”) in an issue tracking system object store (see at least col.2, lines 15-60).
Fox (US 20130074038) teaches an issue tracking system for gathering issue tracking information and source code management information.  The issue tracking information which is gathered has a history of issues for specific artifacts.  The source code management information which is gathered has a history of code changes for specific artifacts.  The issue tracking information history can be gathered from the issue tracking system which is associated with the artifact or the project to which the artifact belongs.  An issue tracking system provides a programmatic interface that includes, among other things, the ability to query and retrieve a history of the issue tracking for a particular artifact (see at least paragraph [0082]).
Poole, McFarlane and Fox taken alone or in any reasonable combination fail to teach or render the claimed invention obvious.  More specifically, the cited prior arts fail to teach the following limitations specified in the independent claims 1, 10 and 19:
directing, by the issue tracking system, display of an issue view interface containing issue information related to an issue of the subset of the set of issues and issue build information based on the at least the portion of the build information associated with the issue”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191